Citation Nr: 0515940	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2000, the Board remanded 
the PTSD claim on appeal and a claim for entitlement to a 
total disability rating, based on individual unemployability 
(TDIU), to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, for additional 
development.  A March 2003 Board decision granted the veteran 
a TDIU.  An August 2003 Board decision remanded the PTSD 
claim on appeal and a claim for service connection for 
ischemic cardiomyopathy.  The RO provided the veteran a 
statement of the case (SOC) in November 2004 with respect to 
the service connection claim.  The veteran did not submit a 
timely substantive appeal, however, and this claim is not 
before the Board.  38 C.F.R. § 20.302(b) (2004). 

The veteran's PTSD claim is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's PTSD results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as panic attacks more than once a week, disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships; it does not result 
in such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the June 1998 rating decision on 
appeal, the May 1999 SOC, and various supplemental statements 
of the case (SSOCs), dated as recently as November 2004 
(after the Board's last remand).  Additionally, the RO sent 
the veteran letters in January and February 2004 that 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the November 
2004 SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  

There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  In this regard, the Board observes that in 
April 1999, the veteran's representative requested that VA 
obtain treatment records from the VA Medical Center (VAMC) 
located on Highland Drive (Pittsburgh).  The Board's November 
2000 remand noted that it appeared that not all treatment 
records had been secured.  Accordingly, the RO sent the 
veteran a request in December 2000 to identify all VA and 
private providers of treatment for PTSD, along with the 
necessary release forms.  The veteran did not identify any 
treatment at the Highland Drive VAMC.  The RO did obtain all 
indicated treatment records.  Therefore, the Board finds that 
the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In correspondence and during a September 2002 hearing at the 
RO, the veteran has stated that his symptoms include 
nightmares, three times week.  He has also reported social 
isolation, noting that he seldom goes outside, avoids crowds 
and does not take a vacation.  

The claims file contains a November 1973 Disability 
Determination and Transmittal (Determination), and related 
medical records, from the Social Security Administration 
(SSA).  The Determination provides that the veteran was 
disabled, since June 1973.  The diagnosis was 1) 
artheriosclerotic heart disease, a) myocardial infarction, 
and b) anginal syndrome.  

VA medical records show treatment during the appeal period.  
Symptoms variously included depression, sleep impairment, and 
agitation when talking about the war in Iraq.  The veteran's 
treatment records include an October 1997 mental health 
consultation report noting that the veteran had no history of 
mental health treatment, but had been on Lorazepam since 
1987.  He reported nightmares and endorsed an exaggerated 
startle response and hyperalertness.  On mental status 
examination, the veteran was casually dressed and well 
groomed.  He said that he did not talk about his wartime 
experiences with other veterans or family members.  His focus 
in life had always been work.  He was involved in his 
community and spoke for his church on Sunday mornings.  He 
was oriented in three spheres, no psychotic symptoms were 
present, judgment and insight were good, and there was no 
suicidal or homicidal ideation present.  The Axis I diagnoses 
were insomnia related to medical conditions, and PTSD, 
chronic.  The Axis V Global Assessment of Functioning (GAF) 
score was 75 (current).  

The report of an April 1998 VA examination provides that the 
examiner reviewed the claims file.  The report sets forth the 
pertinent medical history, the veteran's subjective 
complaints, and the results of examination.  The veteran 
reported waking up screaming at night, as well as persisting, 
recurrent intrusions of his Korean War experience.  He was 
highly avoidant of anything that might trigger intrusions.  
He had been prescribed Lorazepam for 3 or 4 years by a VA 
physician.  The veteran had been married since 1951 with two 
children.  He described the marriage as stable and strong.  
His wife did a number of tasks that might represent or 
generate exposure to triggers for the veteran.  

The Axis I diagnoses were PTSD, delayed, chronic, pending 
verification of stressor; and pain disorder.  The Axis V GAF 
was 58, associated with PTSD and secondary features of pain 
disorder; and 48, all factors combined.  The examiner 
commented that the veteran's symptoms presently centered 
around nightmares, intrusions with flashbacks, and anxiety 
arousal.  He had a core strategy of avoidance as a means of 
shielding from stimuli which might trigger intrusions.  In 
the area of social and occupational functioning, his symptoms 
would most likely interfere with situations in which he might 
be exposed to environments demanding greater than 1:1 contact 
(i.e., work environments other than those which would limit 
interpersonal exposure); where he was likely to encounter 
media or conversation which might trigger recollections; or 
work environments with noise pollution where hypervigilance 
might become exacerbated and concentration compromised.  

The report of a July 1999 VA examination provides that the 
examiner reviewed the claims file.  The report sets forth the 
pertinent medical history, the veteran's subjective 
complaints, and the results of examination.  The examiner 
noted that she had conducted the April 1998 VA examination.  
The veteran reported a limited history of mental health 
contacts, but continued to be prescribed Lorazepam, 
reportedly for continued anxiety and sleep disturbance.  He 
otherwise did not report other mental health history or 
treatment.  The had been married since 1951, and described 
his marriage as stable and strong.  He and his wife had not 
been able to share a bed for many years due to his 
nightmares.  His wife did many tasks that might otherwise be 
triggers for the veteran.  

Objectively, the veteran was neatly and casually attired in 
dress appropriate for the weather and social circumstance.  
He was neatly groomed with good hygiene.  Consistent with 
previous examination, psychomotor behaviors continued to be 
remarkable for hand-wringing and restlessness.  They clearly 
escalated when sensitive, war-related material was 
approached, even peripherally.  Affective presentation 
reflected anxious discomfort.  Speech was somewhat halting, 
and appeared functionally related to anxiety rather than an 
organic disturbance to fluency.  Circumstantiality and 
scatteredness of presentation impressed as somewhat more 
evident than at previous examination.  The examiner commented 
that this appeared to be a coping attempt to distract himself 
and others from his anxiety, and did not suggest any 
psychiatric disturbance of association or thought disorder.  
There were no disturbances to coherence or logia and no 
delusional material was elicited or reported historically.  
His mood was congruent but reactive to topic.  He expressed a 
sense of foreshortened future.  He reported intrusive 
recollections which also presented as nightmares and 
flashbacks.  He denied hallucinations but experienced anxiety 
and sympathetic arousal upon re-exposure to stimuli which 
triggered recollections and vivid re-experiencing of events 
in the war zone.  These occurred a couple of times a week.  
He avoided triggers that might stimulate recollection, such 
as crowds and conversation, events and media that might be 
even remotely associated with war.  He reported panic attacks 
that were triggered by recognized stimuli and also appeared 
out of the blue.  He reported resorting to more avoidant 
behaviors to control the likelihood of exposure since his 
last examination.  He also had hypervigilance and 
hyperstartle response.  

The Axis I diagnoses were PTSD, delayed, chronic, with 
notable anxiety arousal avoidance; and pain disorder.  The 
Axis V GAF scores were 48-52, associated with PTSD and 
secondary features of pain disorder; and 45, all factors 
combined.  The examiner commented that the veteran's symptom 
presentation continued to emphasize a core strategy of 
avoidance to manage fairly prominent anxiety arousal, both 
during waking and sleeping hours, and which was triggered by 
a wide range of stimuli.  His symptoms significantly 
interfered with his ability to tolerate unfamiliar 
environments or departures from routines.  His exposure to 
potential stressors was actively avoided or buffered through 
dependence on his spouse.  Work environments with 
interpersonal demands, noise, or those requiring flexible or 
non-routine behavior would likely prove distressing to the 
veteran and exacerbate anxiety and concentration 
difficulties.  

The report of a June 2003 VA examination provides that the 
examiner reviewed the claims file.  The report sets forth the 
pertinent medical history, the veteran's subjective 
complaints, and the results of examination.  

The veteran had been married for 52 years and had two adult 
sons who had moved out.  He was treated at a VAMC once a 
month for individual therapy and was on medication.  He did 
not participate in any specific PTSD stressor program.  The 
veteran reported nightmares, from which he woke up screaming 
two or three times a week.  He avoided war movies and crowds.  
He liked baseball but would not go to a stadium.  He was fine 
one-on-one and liked his neighbors but did not like to be in 
groups or crowds.  He was able to attend church, but only 
because he knew everyone there and it was a small church.  
The  veteran reported staying busy around the house and got 
along well with his wife.  

Objectively, the veteran was alert and oriented in all 
spheres.  Grooming, hygiene and dress were good.  Mood was 
pleasant but somewhat anxious with a somewhat restricted 
affect.  Speech was somewhat unproductive but generally 
relevant and coherent.  He denied suicidal ideation.  
Hallucinations and delusions were not elicited or reported.  
His insight and judgment did not appear impaired.  

The Axis I diagnosis was PTSD, secondary to Korean War 
combat.  The Axis V GAF score was 55, moderate symptoms or 
moderate difficulty in social and occupational functioning.  

The examiner commented that the veteran's overall condition 
appeared stable, and there appeared to have been no 
significant change or decline in functioning since the last 
evaluation.  The veteran did not mention chronic pain or pain 
disorder, but historically that had been a factor in his 
symptomatology.  Overall, the veteran appeared to be well 
adjusted and had been maintained on relatively little 
treatment or medication.  He would be considered employable 
based on PTSD symptomatology alone.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
the issue before the Board, he was appealing the original 
assignment of a disability evaluation following an award of 
service connection.  Thus, the severity of this disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the provisions of the Rating Schedule, a 50 percent 
evaluation for PTSD is warranted by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411 (2004).

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 50 
percent for PTSD.  The record, including VA treatment reports 
and detailed VA examination reports, demonstrates that the 
veteran's PTSD does not result in such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; or impaired impulse control (such as unprovoked 
irritability with periods of violence).  Diagnostic Code 
9411.

The veteran's GAF scores also fail to support an evaluation 
in excess of 50 percent for PTSD.  By definition, the GAF 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2000).

According to the GAF Scale, a score between 71 and 80 means 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

A score between 51 and 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers) (emphasis in original).  Id.  

A score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  Id.

Thus, the veteran's GAF pertinent scores (75, 58, 48-52, and 
55) show that his PTSD symptoms have primarily resulted in 
moderate difficulty in social, occupational and school 
functioning.  

The Board recognizes the veteran's assertions as to the 
severity of his PTSD symptoms.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether a disability satisfies diagnostic 
or evaluative criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his PTSD warrants 
an initial evaluation in excess of 50 percent.  

The Board also recognizes that the SSA considers the veteran 
unemployable.  This finding, however, is based solely on the 
veteran's heart conditions.  Thus, the SSA's finding does not 
support an initial evaluation in excess of 50 percent for 
PTSD.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)







ORDER

An initial evaluation in excess of 50 percent for PTSD is not 
warranted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


